DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 27, 2021, has been received and entered.  An extension of time was also received.  The objection to the title and abstract has been overcome.  Furthermore, the rejections under 35 USC 112, regarding the deposit requirement, scope regarding the use of any strain and indefiniteness have been removed.  Also it should be noted that there was a typographical error previously regarding the 102/103 rejection of the claims, which was inclusive of all claims as noted in the body of the rejection.  Thus, some of the claims in the rejection were inadvertently deleted upon the mailing of the non-final office action of November 27, 2020, but the rejection itself is clear that all composition and method claims were rejected over the cited prior art.    However, the 102/103 rejection is withdrawn from the method claims 10 and 12 and over all pending claims the 102 rejection is withdrawn, as well.  
 					Claims Status
Claims 1-2, 4-5, 10 and 12 are pending claims, claims 1-2, 4-5, 10 and 12 are currently amended; and claims 3, 6-9, 11 and 13 are canceled.  
Hence, claims 1-2, 4-5, 10 and 12 are presented for reconsideration on the merits.
				Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for lowering blood uric acid levels and ameliorating hyperuricemia comprising a composition and method of administering it, does not reasonably provide enablement for preventing hyperuricemia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice and carry out the invention commensurate in scope with these claims. Thus, the claims are too broad for the enabling disclosure for a composition for preventing hyperuricemia and method for preventing hyperuricemia because at page 18 of the instant specification, the Table 1 clearly shows that no results for prevention or preventing hyperuricemia comprising administering a composition of Bifidobacterium breve were obtained.  Only at the 12th week was blood uric acid level (mg/dl) lowered to 6.3.  
Response to Arguments
Applicant's arguments filed May 27, 2021, have been fully considered but they are not persuasive. Healthline, cited on enclosed PTO-892 Form, discloses at page 3, lines 7-14 teaches that high uric acid levels include amounts greater than 6.0 mg/dL.  The Examples identified by Applicants’ arguments clearly indicate that the test subjects had at week 0 greater than 6.0 mg/dL uric acid levels.  While they may not have been symptomatic or previously diagnosed with hyperuricemia or high uric acid levels, they were not within normal range as disclosed by Healthline.  Nor does the instant .  
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ 2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation (citing Ex parte Forman, 230 USPQ 546 (Bd. Appeals 1986) at 547), the court recited eight factors: (1) the nature of the invention, (2) the state of the prior art, (3) the relative skill of those in the art, (4) the predictability or unpredictability of the art, (5) the breadth of the claims, (6) the amount of direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary.  
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
1. The nature of the invention and the breadth of the claims: independent claims 2 and 12 drawn to a  composition and method of preventing hyperuricemia in a subject,  comprising administering Bifidobacterium breve to a subject which includes that the Bifidobacterium breve is strain MCC1274 (FERM BP-11175).  Given the breadth of the claims, it is then understood that the claims are drawn to preventing hyperuricemia in any subject.  
The instant specification describes the bacterial species Bifidobacterium breve MCC1274 (FERM BP-11175) in a composition and method that carries out administering to a subject such a compositon to reduce uric acid level.  Given its broadest reasonable interpretation, “preventing” means delaying or reducing risk of the development or occurrence of hyperuricemia, from ever 
2. The relative skill of those in the art: would be one that has an MD or PhD. 
3. The state of the prior art and the predictability or unpredictability of the art: the state of the art is such that there is evidence to support that the symptoms and causes associated with high uric acid levels may be reduced or decreased, however, there is no evidence to support that the symptoms and causes associated with gout, for example, can be prevented from ever forming in a subject.  Note gout is caused by high uric acid levels.
With regard to high uric acid level, different results are obtained from different strains of probiotics.  Applicants own specification at [0006] teach that different strains of probioitics exhibit different effects and are not consistent with respect to results obtained by their use in preventing hyperuricemia. Accordingly, the art would be considered to be unpredictable as to the prevention of hyperuricemia.
4. The amount of direction or guidance presented and the presence or absence of working examples: the specification provides no direction that would allow one of ordinary skill in the art to prevent hyperuricemia  from ever forming in a subject.  There is no direction on how to administer the instantly claimed methods in order to achieve prevention of hyperuricemia, regardless of the cause.  
The working examples that are presented in the instant specification are directed to reducing uric acid levels, a marker for treating gout, for example.  Indeed, the instant specification provides that uric acid levels dropped after administration of the Bifidobacterium breve MCC 1274 composition, see examples 1-2.  This suggests reducing or treating or ameliorating uric acid levels.  Thus, if there is a 
However, none of the working examples presented in the instant specification demonstrate that the B. breve strain was administered to prevent uric acid level from ever forming or to prevent it from occurring in a subject.
5. The quantity of experimentation necessary: “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.”  In re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).  
Thus far, it has been made apparent that the level of predictability in the art, direction provided by the inventor, and existence of working examples are sufficiently lacking.  In view of the breadth of the claims, clinical nature of the invention, and lack of working examples, one of ordinary skill in the art would be required to conduct multiple, substantial, in vitro and in vivo experiments to determine whether administration of B. breve possesses the ability to completely prevent high uric acid levels from every forming in any subject.  This amount of experimentation would be very costly and time consuming.  
In view of the Wands factors discussed above, to practice the claimed invention herein, a person would have to engage in undue experimentation to assess whether the administration of B. breve would be successful in preventing hyperuricemia.  Thus, the rejection of claims 2 and 12 under 35 U.S.C. 112(a) is proper and the rejection is mantained.  
				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 remain rejected under 35 U.S.C. 103 as obvious over CN 110313599A (priority date of March 30, 2018), cited on previously enclosed PTO-892 Form.
Claims are drawn to composition(s) for lowering and ameliorating high levels of uric acid in a subject comprising Bifidobacterium breve.
CN 110313599A (aka CN) teaches composition for lowering and ameliorating high levels of uric acid in a subject with Bifidibacterium breve, see pages 1-2, all lines and page 2, particularly lines 8 and 17. Although the CN reference does not teach the strain FERM BP-11175 or MCC1274, identified 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for compositions comprising any strain of Bifidobacterium breve for a subject, therefore.   Bifidobacterium breve strain as claimed is not a novel strain.  
Each of the claim features are disclosed or suggested by teachings of CN and only difference is there is a strain of bacteria that is claimed herein; but one of skill in the art would have expected successful results for providing Bifidobacterium breve for a composition for lowering blood uric acid levels and/or ameliorating hyperuricemia; because the same bacterium is disclosed to possess the same activity and the composition does not distinguish itself from the prior art.  Since Applicants have not provided a side by side comparison.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the teachings of CN prior art reference.
Response to Arguments
Applicant's arguments filed May 27, 2021, have been fully considered but they are not persuasive.  The argument that the subject matter of the claims are not anticipated by CN110313599A do not take into account that the composition is not afforded any patentable weight based upon its intended use per se.  The strain as claimed is not a novel strain and patentability of the composition comprising the strain which is not novel, therefore, cannot be relied upon for patentability just because of its intended use. 
Furthermore, the claims as rejected do not omit the presence of other ingredients, including the presence of other probiotic bacteria.  However, it is recognized that the strain as claimed in the methods  of lowering or ameliorating uric acid levels or hyperuricemia is not disclosed for this use and because .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
Claim 10 is allowed.
Claims 1-2, 4-5 and 12 are rejected for the reasons detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651